DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
IMADA discloses wherein the main gate comprises a recessed insulating layer, and the recessed insulating layer is completely embedded in the carrier supply layer 2d as labeled by examiner below.
    PNG
    media_image1.png
    547
    888
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over IMADA 20120218783 (IMADA) in view of LIAO 20160372557.



    PNG
    media_image1.png
    547
    888
    media_image1.png
    Greyscale



a carrier transit layer 2b (par [0043]) on a substrate 1; 
a carrier supply layer 2d on the carrier transit layer 2b (par [0043]); 
a main gate (portion of 6 and 7 – as labeled by examiner above) and a control gate (as labeled by examiner above) on the carrier supply layer 2d, wherein a top surface of the control gate (top surface of 11) is higher than a top surface of the main gate (top surface of 7), wherein the main gate comprises a recessed insulating layer, and the recessed insulating layer is completely embedded in the carrier supply layer 2d; and 
a source electrode 4 and a drain electrode 5 at two opposite sides of the main gate and the control gate, wherein the source electrode 4 is electrically connected to the control gate 8 by a metal interconnect (as labeled by examiner above - Au - par [0085-0086]).
IMADA does not disclose wherein a bottom surface of the source electrode, a bottom surface of the drain electrode and a bottom surface of the carrier supply layer are coplanar.

    PNG
    media_image2.png
    486
    708
    media_image2.png
    Greyscale


However, fig. 1 of Liao discloses a high electron mobility transistor (HEMT) comprising a carrier transit layer 122 (2DEG - 126]) on a substrate 110; 
a carrier supply layer 124 on the carrier transit layer 2b (par [0029] current between the source electrode 130 and the drain electrode 140 can flow along the interface of the GaN layer 122 and the AlGaN layer 124); 
a main gate 150 on the carrier supply layer 124; and 
a source electrode 130 and a drain electrode 140 at two opposite sides of the main gate, 
wherein a bottom surface of the source electrode 130, a bottom surface of the drain electrode 140 and a bottom surface of the carrier supply layer 124 are coplanar in order to reduce resistance so that the source and drain electrodes are at the interface wherein 2DEG 126 can exist at the interface of the GaN layer 122 and the AlGaN layer 124.


Regarding claim 2, fig. 10 of IMADA wherein the main gate 7 comprises a bottom part (small part in between 6) and a top part (above 6).

Regarding claim 4, fig. 4 of IMADA discloses wherein the bottom part comprises an insulating layer 6 while the top part comprises metal (par [0071]).

Regarding claim 6, fig. 10 of IMADA discloses wherein the control gate comprises a bottom part 8a and a top part 11.

Regarding claim 7, IMADA discloses wherein the bottom part comprises an insulating layer 8a (conductive oxide – par [0073]) while the top part comprises metal (par [0078] - Ti, Pd or Ta or an alloy thereof can be used in place of Ni and Au).

Regarding claim 8, fig. 10 of IMADA discloses wherein the metal interconnect comprises a metal line.

Regarding claim 9, fig. 10 of IMADA discloses further comprising: a buffer layer 2a abetween the substrate and the carrier transit layer.



Regarding claim 11, par  [0043] of IMADA discloses wherein the carrier transit layer comprises an unintentionally doped (UID) gallium nitride (GaN) layer (i(intentionally undoped)-GaN) which is unintentionally doped (UID) gallium nitride (GaN) layer due auto doping from other layer which makes is unintentionally doped (UID) gallium nitride (GaN).

Regarding claim 12, IMADA discloses wherein the carrier supply layer comprises an an n-type AlxGal-xN layer (n-AlGaN) (par [0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IMADA  and Liao in view of Minoura et al. 20130083569 (Minoura).
Regarding claim 5, IMADA and Liao discloses claim 1, but does not discloses further comprising: a fluoride ion doped region right below the main gate.

    PNG
    media_image3.png
    285
    525
    media_image3.png
    Greyscale


In view of such teaching, it would have been obvious to form a HEMT of IMADA and Liao further comprising: a fluoride ion doped region right below the main gate in order to use fluorine gas etching chemistry and prevent escape of nitrogen in the crystal of the compound semiconductor.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IMADA and Liao in view of He et al. 9385001.
Regarding claim 3, IMADA and Liao discloses claim 2, but does not discloses wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal.

    PNG
    media_image4.png
    365
    547
    media_image4.png
    Greyscale


In view of such teaching, it would have been obvious to form a HEMT of IMADA and Liao comprising wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal such as taught by He in order to raising the potential of the current conducting 2DEG channel to deplete the carriers from the channel at zero gate bias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usl3to.gov/lntervlewi3ractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829